DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 08/20/2021.  Claims 1-24 are currently pending, of which claims 1, 4, 9, 12 and 17-24 are amended.

Response to Arguments
Applicant’s remarks, see page 7, with respect to the rejections under 35 USC 101 have been fully considered.  The claims have been amended to be directed to statutory subject matter, therefore the rejections are withdrawn.
Applicant’s remarks, see page 7, with respect to the rejections under 35 USC 112(b) have been fully considered.  The claims have been amended to clarify the claimed subject matter; therefore, the rejections are withdrawn.
Applicant’s remarks, see pages 7-10, with respect to the rejections under 35 USC 103 have been fully considered but are not persuasive.  The rejections are therefore maintained.
Applicant argues that Srikanteswara does not equate an interest packet to a request nor a data packet to a response.  Examiner respectfully disagrees.
Srikanteswara discloses a system for distributed computing resources in an ICN ([0021]).  In an ICN, a content request called an interest is transmitted via an interest 
In addition, Srikanteswara discloses a device/node transmitting a request/interest packet for computing resources ([0022], [0027], [0041]), receiving a response (manifest data packet) to the request/interest packet ([0025], [0027], [0042]), and subsequently transmitting an action request/interest packet ([0025], [0027]).
Applicant also argues that Silberstein does not teach “the manifest including a name of an implementation of the function”.  Again, the Examiner respectfully disagrees.
Silberstein discloses a remote client device sending an interest for a content object to a system/content server ([0006], [0055]).  Content objects include executable objects (functions) ([0071]).  If the system/content server determines it can satisfy the interest, it identifies other content objects (functions) correlated to the received interest ([0056]).  The system/content server determines a correlated object (implementation) based on the names of the content objects (functions) which use a naming convention that includes naming attributes, such a version number, for identifying content objects (functions) in a collection ([0009], [0057]).  The system/content server then generates 
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara and Silberstein before him or her before the effective filing date of the claimed invention, to modify an ICN in which a request/interest packet is transmitted for the implementation of an algorithm (function) as taught by Srikanteswara, to include providing a response with a recommendation (manifest) of content objects (functions) that are related to the request as taught by Silberstein.  The motivation for doing so would have been to enable the requestor to select an optimal version of the content object/function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-6, 8-14, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Srikanteswara et al. (US 2018/0145927), hereinafter Srikanteswara, in view of Muramoto (US 2015/0312373), and further in view of Silberstein et al. (US 2015/0134781), hereinafter Silberstein.
Regarding claim 1, Srikanteswara discloses a device for efficient remote function execution in an information centric network (ICN) (Srikanteswara, Fig . 1, [0021]: ICN nodes), the device comprising: 
processing circuitry in a requestor node (Srikanteswara, [0059]-[0060]); and 
memory including instructions that, when the device is in operation, configure the processing circuitry to (Srikanteswara, [0059]-[0060]): 
transmit an admission probe interest packet (Srikanteswara, [0021]-[0022], [0027], [0041]: a request/interest packet (admission probe interest packet) for computing resources is transmitted from a device/requestor node), the admission probe interest packet including a metric of a parameter of the function (Srikanteswara, [0041]: the interest packet includes application requirements (metric of a parameter of the function)); 
receive a manifest data packet in response to the admission probe interest packet, the manifest including a metric of function execution at a provider node that created the manifest data packet (Srikanteswara, [0025], [0027]: a response (manifest data packet) to the request for the computing resource is communicated; [0024]: computing resources include a resource that implements an algorithm (function execution); [0042]: the reply (manifest) includes information regarding the application requirements (metric of function execution) at an ICN node (provider node)); 
determine that the metric of function execution meets a threshold (Srikanteswara, [0042]: determining whether the application requirements (metric of function execution) in the reply (manifest) is acceptable); and 
transmit an interest packet (Srikanteswara, [0025], [0027]: transmitting an action request/interest packet).
Srikanteswara does not explicitly disclose the admission probe interest packet including a name that includes a function; the manifest including a name of an implementation of the function, wherein the name of the implementation of the function differentiates different implementations of the function from each other; an interest packet that includes the name of the implementation of the function.
However, Muramoto discloses the admission probe interest packet including a name that includes a function (Muramoto, [0082]: interest packet with a content name that specifies a function).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara and Muramoto before him or her before the effective filing date of the claimed invention, to modify an ICN in which a request/interest packet is transmitted for the implementation of an algorithm/function as taught by Srikanteswara, to include utilizing an interest packet with a name that specifies the function as taught by Muramoto.  The motivation for doing so would have been to facilitate efficient routing of the interest packet toward a location where the function is published.

However, Silberstein discloses 
the manifest including a name of an implementation of the function, wherein the name of the implementation of the function differentiates different implementations of the function from each other (Silberstein, [0071]: content objects include executable objects (functions); [0055]-[0059]: receiving a content object recommendation (manifest) including the names of content objects (functions) that are identified as being correlated (implementations), and are differentiated from each other based on a naming convention that uses a naming attribute such as a version number); and
transmit an interest packet that includes the name of the implementation of the function (Silberstein, [0073]: disseminating an interest for a recommended content object (implementation of the function) in the recommendation (manifest)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara, Muramoto and Silberstein before him or her before the effective filing date of the claimed invention, to modify an ICN in which a request/interest packet is transmitted for the implementation of an algorithm/function as taught by Srikanteswara and Muramoto, to include providing a response with a recommendation (manifest) of content objects (functions) that are related to the request as taught by 
Regarding claim 9, the limitations have been addressed in the rejection of claim 1.
Regarding claim 17, the limitations have been addressed in the rejection of claim 1, and furthermore, Srikanteswara discloses at least one machine-readable medium including instructions for efficient remote function execution in an information centric network (ICN), the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations (Srikanteswara, [0057], [0060]).
Regarding claim 2, Srikanteswara does not explicitly disclose wherein the metric of the parameter of the function is at least one of a size or a type of data.
However, Muramoto discloses wherein the metric of the parameter of the function is at least one of a size or a type of data (Muramoto, [0081]-[0082]: interest packet with content name that specifies a function and arguments (metrics of the parameters of the function) indicating time (type of data)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara and Muramoto before him or her before the effective filing date of the claimed invention, to modify an ICN in which a request/interest packet is transmitted for the implementation of an algorithm/function as taught by Srikanteswara, to include utilizing an interest packet with a name that specifies the function and arguments as taught by Muramoto.  The motivation for doing so would have been to facilitate efficient routing of the interest packet toward a location where the function is published.
Regarding claim 3, Srikanteswara discloses wherein the metric of function execution is at least one of an estimated execution time, an execution latency, an output type, an implementation of the function, or a publisher of the function (Srikanteswara, [0035], [0041]-[0042]: execution latency).
Regarding claim 4, Srikanteswara and Muramoto do not explicitly disclose wherein the manifest includes a second name of a second implementation of the function available at the provider node.
However, Silberstein discloses wherein the manifest includes a second name of a second implementation of the function available at the provider node (Silberstein, [0009], [0059]: recommendation (manifest) include the names of correlated content objects (implementations of the function) available at the content server (provider node)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara, Muramoto and Silberstein before him or her before the effective filing date of the claimed invention, to modify an ICN in which a request/interest packet is transmitted for the implementation of an algorithm/function as taught by Srikanteswara and Muramoto, to include providing a response with a recommendation (manifest) of correlated content objects (functions) as taught by Silberstein.  The motivation for doing so would have been to enable the requestor to select of an optimal version of the content object/function.
Regarding claim 5, Srikanteswara discloses wherein the instructions further configure the processing circuitry to receive a second manifest in response to the admission probe interest packet, the second manifest originating from a second Srikanteswara, [0020]: a node (processing circuitry) receives replies (manifests) from multiple nodes (i.e. including a second provider node) in response to a query for resources (admission probe interest packet)).
Regarding claim 6, Srikanteswara discloses wherein the instructions further configure the processing circuitry to determine that the metric of function execution in the second manifest does not meet a required threshold (Srikanteswara, [0042]: determining that the application requirements (metric of function execution) are unsatisfactory).
Regarding claim 8, Srikanteswara discloses wherein the requestor node takes no further action with respect to the second manifest (Srikanteswara, [0042]: sending out another interest packet when a reply (second manifest) does not meet application requirements (i.e. required threshold for the metric of function execution)).
Regarding claims 10-14 and 16, the limitations have been addressed in the rejections of claims 2-6 and 8, respectively.
Regarding claims 18-22 and 24, the limitations have been addressed in the rejections of claims 2-6 and 8, respectively.

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Srikanteswara in view of Muramoto and Silberstein, and further in view of Wood et al. (US 2017/0324704), hereinafter Wood.
Regarding claim 7, Srikanteswara discloses wherein the instructions further configure the processing circuitry to transmit in response to the metric of function execution in the second manifest not meeting the required threshold (Srikanteswara, [0042]: sending out another interest packet when a reply (second manifest) does not meet application requirements (i.e. required threshold for the metric of function execution)).
Srikanteswara, Muramoto and Silberstein do not explicitly transmit a negative acknowledgment (NACK).
However, Wood discloses transmit a negative acknowledgment (NACK) (Wood, [0063]: initiator generates an interest that indicates a NACK of a content object (function)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara, Muramoto, Silberstein and Wood before him or her before the effective filing date of the claimed invention, to modify an ICN in which a recommendation (manifest) of correlated content objects (functions) is provided in response to an interest packet for the implementation of an algorithm/function as taught by Srikanteswara, Muramoto and Silberstein, to include enabling a node to reject a content object using a NACK as taught by Wood.  The motivation for doing so would have been to facilitate selection of an optimal content object/function.
Regarding claims 15 and 23, the limitations have been addressed in the rejection of claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Friday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	



/LESA M KENNEDY/Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458